Case: 20-30198     Document: 00515937106         Page: 1     Date Filed: 07/14/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 14, 2021
                                  No. 20-30198                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   Larry Anderson, Jr.,

                                                           Plaintiff—Appellant,

                                       versus

   Martco L.L.C., incorrectly named as Roy O Martin,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 2:18-CV-275


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Larry Anderson, Jr., filed this civil action pro se, alleging that the
   defendant, MARTCO, L.L.C. (Martco), terminated his employment on
   March 6, 2017, in retaliation for Anderson’s claimed use of Family and
   Medical Leave Act (FMLA) leave to take his mother to the doctor and in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30198         Document: 00515937106             Page: 2      Date Filed: 07/14/2021




                                          No. 20-30198


   violation of the Civil Rights Act of 1974 (Title VII). The magistrate judge 1
   granted defendant/appellee Martco’s motion for summary judgment and
   dismissed Anderson’s claims. The magistrate judge also denied Anderson’s
   motion filed pursuant to Federal Rule of Civil Procedure 59(e) seeking
   reconsideration of the grant of summary judgment.
          Anderson argues that the district court’s decision to deny his motion
   for reconsideration should be reversed because he was terminated for
   illegitimate, discriminatory, and retaliatory reasons. He contends that the
   magistrate judge erred in ignoring the new evidence he presented (his
   mother’s medical records) which he submitted with his reply to Martco’s
   opposition to his motion for reconsideration.                Martco argues that the
   underlying summary judgment ruling has not been appealed or raised as an
   issue. In his reply brief, Anderson states that the “issue of Summary
   Judgment is not at hand in this appeal.” Anderson’s notice of appeal
   specifically stated that he was appealing from the judgment entered on
   February 20, 2020, as to the motion for reconsideration as amended. We
   thus address only the appeal only from the order denying reconsideration.
   See Lockett v. Anderson, 230 F.3d 695, 700 (5th Cir. 2000); United States v.
   O’Keefe, 128 F.3d 885, 890 (5th Cir. 1997).
          We review a district court’s decision on a Rule 59 motion to
   reconsider for abuse of discretion. In re La. Crawfish Producers, 852 F.3d 456,
   462 (5th Cir. 2017). “Under this standard of review, the district court’s
   decision and decision-making process need only be reasonable.” Templet v.
   HydroChem Inc., 367 F.3d 473, 477 (5th Cir. 2004). Rule 59(e) motions serve
   “the narrow purpose of allowing a party to correct manifest errors of law or
   fact or to present newly discovered evidence.” Id. at 479 (citation omitted).


          1
              The parties consented to proceed before the magistrate judge.




                                                2
Case: 20-30198     Document: 00515937106           Page: 3   Date Filed: 07/14/2021




                                    No. 20-30198


   “Reconsideration of a judgment after its entry is an extraordinary remedy
   that should be used sparingly.” Id. (citation omitted). Accordingly, a motion
   for reconsideration “is not the proper vehicle for rehashing evidence, legal
   theories, or arguments that could have been offered or raised before the entry
   of judgment.” Id. (citation omitted). A party’s “unexcused failure to
   present evidence available at the time of summary judgment provides a valid
   basis for denying a subsequent motion for reconsideration.” Id. (citation
   omitted).
          Anderson’s motion for reconsideration requested the magistrate
   judge to reconsider the judgment and look again carefully at all the evidence
   already submitted. Anderson included alleged new evidence of his mother’s
   medical records, which he contends is relevant to the issues of his need to
   bring his mother to the doctor, why he did not show for work, and
   discrimination and retaliation for bringing his mother to the doctor. The
   magistrate judge noted that Anderson had argued that she should reexamine
   the evidence in the case which proved he was wrongfully terminated and
   stated that Anderson had not set forth any newly discovered evidence and
   had not alleged any intervening change in the law but was seeking a second
   attempt to argue the same points alleged in previous pleadings.          The
   magistrate judge concluded that his attempt to reargue the merits of his case
   was improper under Rule 59(e).
          Anderson argues that the magistrate judge did not mention or
   consider the new evidence of his mother’s medical records. Martco argues
   that Anderson’s “newly discovered evidence” consisted of medical records
   which were available and discoverable to him at the time of summary
   judgment and that he had failed to explain why he did not present this
   evidence to the court. In his reply brief, Anderson explains that he did not
   present the evidence of his mother’s medical records previously because he
   could not gain access without his mother’s permission, but he did not offer



                                         3
Case: 20-30198      Document: 00515937106          Page: 4   Date Filed: 07/14/2021




                                    No. 20-30198


   this explanation to the magistrate judge, and he does not assert that he sought
   his mother’s permission at the time of summary judgment.
          By his motion for reconsideration, Anderson sought to reexamine the
   evidence and reargue the same arguments made on summary judgment, and
   to the extent he sought to present “new evidence,” his unexplained failure
   to present evidence of his mother’s medical records available at the time of
   summary judgment provided a valid basis for the magistrate judge to deny his
   motion for reconsideration. See Templet, 367 F.3d at 479.
          Anderson has failed to make any argument challenging the magistrate
   judge’s grant of summary judgment for Martco on his Title VII claim of racial
   discrimination. Anderson has abandoned this issue. See Brinkmann v. Dallas
   County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Similarly,
   Anderson concedes that the issue of attorney fees “is not at hand,” and he
   makes no argument challenging the attorney fee judgment. Anderson has
   abandoned this issue as well. See Brinkmann, 813 F.2d at 748.
          AFFIRMED.




                                         4